DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  JG CONTRACTING COMPANY, INC.,
                            Appellant,

                                     v.

              TOWER INNOVATIONS DISTRIBUTION, LLC,
                           Appellee.

                               No. 4D21-442

                            [February 16, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    James     L.    Martz,    Judge;   L.T.    Case    No.
502019CA005665MB.

  Craig A. Goddy and Bradley S. Donnelly of Goddy & Donnelly, PLLC,
Naples, for appellant.

   Craig A. Tompkins of Craig Tompkins, PLLC, Boca Raton, for appellee.

PER CURIAM.

   JG Contracting Company, Inc. (defendant) seeks review of a final
default judgment entered against it after being sued on a breach of
contract complaint filed by Tower Innovations Distribution, LLC (plaintiff).
The trial court entered the default judgment without ruling on the
defendant’s pending motion to dismiss for lack of jurisdiction. We reverse
because the trial court erred in entering the default judgment before
determining if it had personal jurisdiction over the defendant.

                               Background

   The plaintiff alleged in its complaint that “a substantial part of the
events and/or omissions giving rise to Plaintiff’s claims occurred in Palm
Beach County, Florida [where the] Defendant has systematic contacts and
regularly conducts business” and that “[a]t all times relevant hereto,
Defendant has been doing business within the State of Florida.”

   Because the defendant failed to respond to the complaint, the clerk
entered a default. Before the trial court entered the final default judgment,
the defendant filed a motion to dismiss for lack of personal jurisdiction.
In support of its motion, the defendant filed sworn affidavits asserting that
it was headquartered in Pennsylvania and it never conducted business,
bid upon, or pursued any construction projects in Florida. The affidavits
also asserted that the defendant did not contract with or pay any
subcontractors in Florida. Moreover, the affidavits asserted that the
defendant’s interactions with the plaintiff were all conducted in either
Pennsylvania or Indiana.

   Despite the irreconcilable allegations, the trial court entered a default
final judgment for the plaintiff before determining if it had personal
jurisdiction over the defendant. Thereafter, the trial court summarily
denied the defendant’s motion to dismiss for lack of personal jurisdiction
based on its prior entry of the default judgment.

                                 Analysis

   We review a trial court’s ruling on a motion to dismiss for lack of
personal jurisdiction de novo. Wendt v. Horowitz, 822 So. 2d 1252, 1256-
57 (Fla. 2002) (citing Execu-Tech Bus. Sys., Inc. v. New Oji Paper Co., 752
So. 2d 582, 584 (Fla. 2000)).

    The plaintiff’s complaint alleged that “a substantial part of the events
and/or omissions” related to the claim took place in Palm Beach County.
This allegation suggests the plaintiff sought to assert specific jurisdiction
over the non-resident defendant based on our state’s long-arm statute
established in section 48.193(1)(a), Florida Statutes (2018). The plaintiff’s
complaint also alleged that “Defendant has systematic contacts and
regularly conducts business in Palm Beach County, Florida.” This
allegation suggests that the plaintiff also sought to assert general
jurisdiction over the defendant based on section 48.193(2) of the long-arm
statute, which provides for jurisdiction over a non-resident “who is
engaged in substantial and not isolated activity within the state … whether
or not the claim arises from that activity.” § 48.193(2), Fla. Stat. (2018).

    We have articulated a two-prong test for determining jurisdiction over
a non-resident. “The court must first determine whether the plaintiff
alleged sufficient facts to comply with Florida’s long-arm statute” and
“[n]ext, the court must determine if the defendant had sufficient minimum
contacts with the State of Florida to satisfy due process.” Russo v. Fink,
87 So. 3d 815, 818 (Fla. 4th DCA 2012) (citing Joseph v. Chanin, 869 So.
2d 738, 740 (Fla. 4th DCA 2004)).



                                     2
    General jurisdiction requires sufficient facts showing substantial and
non-isolated activity within the State as established by section 48.193(2).
“The standard for an exercise of general personal jurisdiction is a much
higher standard [than for specific jurisdiction].” Glovegold Shipping, Ltd.
v. Sveriges Angfartygs Assurans Forening, 791 So. 2d 4, 11 (Fla. 1st DCA
2000). “The court must find that the defendant’s contacts with the forum
represent continuous and systematic general business contacts.” Id.
(citing Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416
(1984)).

   While the plaintiff’s complaint contained conclusionary allegations that
recite the statutory requirements for both specific and general long-arm
jurisdiction against the defendant, the complaint’s factual allegations belie
the plaintiff’s conclusionary allegations. The complaint itself concedes
that the defendant is incorporated and headquartered in Pennsylvania and
that the subject contract was for a project located in Maryland. Moreover,
the invoice attached to the complaint contains no Florida address.
Instead, the invoice shows the plaintiff with an Indiana address and directs
the defendant to send payment for the subject contract to Minnesota.

    The defendant filed affidavits pursuant to the procedure established
by our supreme court for contesting personal jurisdiction. See Venetian
Salami Co. v. Parthenais, 554 So. 2d 499, 502 (Fla. 1989) (“A defendant
wishing to contest the allegations of the complaint concerning jurisdiction
or to raise a contention of minimum contacts must file affidavits in support
of his [or her] position.”). Upon filing the affidavits disputing the
jurisdictional allegations in the complaint, the burden shifted to the
plaintiff “to prove by affidavit the basis upon which jurisdiction may be
obtained.” Id. If the “affidavits cannot be reconciled” the trial court must
“hold a limited evidentiary hearing in order to determine the jurisdiction
issue.” Id. at 503.

   Relying upon the default judgment, the plaintiff did not file any
opposing affidavits. However, “[a] judgment that is entered against a
defendant over whom the court lacks personal jurisdiction is a void
judgment.” Wiggins v. Tigrent, Inc., 147 So. 3d 76, 81 (Fla. 2d DCA 2014).
Moreover, “[d]ue process requires that the circuit court must have first
acquired jurisdiction . . . before it could contemplate entering an in
personam judgment against [a defendant].” Id. at 84. Thus, we conclude
that the trial court erred in entering the default judgment before
determining if it had jurisdiction over the defendant.

                                 Conclusion


                                     3
   Accordingly, we reverse and remand for the trial court to vacate its
prematurely entered default judgment and provide the plaintiff an
opportunity to respond to the defendant’s affidavits. If the affidavits
cannot be reconciled, the trial court shall hold an evidentiary hearing to
determine if it had jurisdiction over the defendant.

   Reversed and remanded with instructions.

WARNER, GERBER and ARTAU, JJ., concur.

                           *        *         *

    Not final until disposition of timely filed motion for rehearing.




                                    4